Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 1 of 16




                              20-mj-02766-Louis
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 2 of 16

                                              original




                                                         20-mj-02766-Louis




  Attested to by the applicant via FaceTime
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 3 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 4 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 5 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 6 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 7 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 8 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 9 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 10 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 11 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 12 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 13 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 14 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 15 of 16
Case 1:20-mj-02766-LFL Document 1 Entered on FLSD Docket 05/15/2020 Page 16 of 16




                                                                      14
